Citation Nr: 0311151	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1987 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This issue presented was remanded by the Board in 
September 2000.  The veteran testified at a personal hearing 
at the RO in August 1999.  

The issue of service connection for low back disability was 
also remanded in September 2000.  However, the RO granted 
this benefit by rating decision in November 2002, and that 
issue is no longer in appellate status.  In a November 2002 
letter, the veteran includes reference to the rating assigned 
by the RO for the low back disability, but there was no 
expressed desire for appellate review of the rating assigned 
by the RO.  Accordingly, the Board finds that the November 
2002 letter did not constitute a notice of disagreement.  38 
C.F.R. § 20.201 (2002). 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his period of military service, and there is no 
credible supporting evidence that any of the claimed 
inservice stressors occurred. 

2.  The veteran does not suffer from PTSD attributable to a 
verified service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107, 5303 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection for PTSD.  The discussions in the rating 
decision and supplemental statements of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a February 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, numerous statements and 
attachments, including pictures and news articles, submitted 
by the veteran, witness statements from the veteran's sister, 
J.Z., and J.M., and VA medical records, and a VA examination 
report dated April 1999.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Moreover, the Board notes that following the 
Board remand in September 2000, the RO contacted the Marine 
Corps Historical Center in January 2001, requesting 
supporting evidence of the stressor events alleged by the 
veteran to have occurred.  The RO received a response in 
February 2001 from the Marine Corps Historical Center with 
attached command chronologies.  The Board finds that the RO 
did everything reasonably possible to assist the veteran in 
pursuing his claim, however, the veteran has failed to 
provide sufficient information to warrant further 
development.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The veteran filed his claim of entitlement to service 
connection for PTSD in January 1999.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

At this point the Board notes that evidence in the claims 
file regarding a diagnosis of PTSD includes conflicting 
diagnoses.  Specifically, while some VA medical records,  
including VA medical statements dated July 1999 and February 
2000, find that the veteran has PTSD, an April 1999 VA 
examination report shows that the veteran did not meet the 
full criteria for a diagnosis of PTSD.

However, assuming for the sake of argument that the veteran 
does suffer from PTSD, the problem is to attribute the PTSD 
to an inservice stressor.  There is no persuasive evidence 
showing that the veteran engaged in combat with the enemy, 
and attempts to otherwise verify the claimed stressors have 
been unsuccessful.  With regard to the question of whether 
the veteran engaged in combat, the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat. VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service personnel records show that he did 
participate in Operation Provide Comfort in Turkey and 
Northern Iraq between April 1991 and July 1991.  However, 
such records do not suggest that he participated in combat.  
Additionally, while the veteran received numerous training 
certification involving combat tactics, there is no 
indication that he was awarded any combat decorations.  Based 
on the overall record, the Board is compelled to conclude 
that the weight of the evidence is against a finding that he 
participated in combat with the enemy.  Therefore, since the 
record does not show that he engaged in combat, his 
statements alone regarding the claimed stressors may not be 
accepted, but must be corroborated.  

The veteran provided numerous written statements, and 
testimony at his personal hearing at the RO in August 2001, 
where he described his claimed in-service PTSD stressors.  
The veteran contends that experienced PTSD stressors while he 
was in Iraq from April 1991 through July 1991, specifically:  
being dropped behind enemy lines directly in front of a large 
enemy force as bait; receiving enemy sniper fire upon 
inserting behind enemy lines by helicopter; being caught in 
the cross fire over night between Iraq and Kurdish forces; 
being ordered to remain undetected and to observe and report, 
despite witnessing young Kurdish women being raped, beaten, 
and killed by Iraqi troops; and being compromised deep behind 
enemy lines by approximately 500 Republican Guards near 
Dihok, Iraq, while having to escape and evade being killed. 

In November 2000, the RO contacted the Headquarters of the 
U.S. Marine Corps in an attempt to obtain verification of 
these stressors.  In a December 2000 response, the 
Headquarters of the U.S. Marine Corps directed the RO to 
contact the Marine Corps Historical Center for command 
chronologies submitted by the veteran's unit.  In February 
2001, the Marine Corps Historical Center provided the RO with 
the command chronologies of the 24th Marine Expeditionary 
Unit in the period of February 1991 through August 1991.  
However, the command chronologies do not reference the 
occurrences alleged by the veteran.  While the command 
chronologies reference the fact that intelligence collections 
data was performed in a dynamic, intense environment, there 
is no verification of the veteran's alleged in-service 
stressors.       

The Board acknowledges that the veteran provided the RO with 
pictures of himself with his unit in Iraq and articles 
describing activities of his unit.  However, while the 
pictures and articles show that the veteran was in Iraq with 
his unit, the pictures and articles do not corroborate the 
specific in-service stressors alleged by the veteran.  The 
veteran also identified the names of the individuals in the 
pictures with whom he served.  However, the record does not 
include any statements from these individuals, including any 
personal accounts they had that might have been able to 
corroborate the veteran's alleged in-service stressors.  

Additionally, although the lay witness statements from the 
veteran's sister, J.Z., and J.M. describe their observations 
of the veteran following his active duty service, they did 
not allege that they served with the veteran or somehow 
personally witnessed the in-service stressor events alleged 
by the veteran.  As such, the witness statements from the 
veteran's sister, J.Z., and J.M. are not material for in this 
issue as they cannot corroborate the in-service stressors.  
To date, the veteran has provided no other any names, 
specific dates or other specifics regarding the stressors, 
which might allow them to be verified. 

The Board sympathizes with the veteran's position and 
acknowledges his service.  The Board also acknowledges the 
veteran's assertions regarding the hazards and incidents of 
his service.  However, the Board again stresses the veteran's 
statements as to stressors are not enough by themselves to 
establish the fact of the stressors.  There must be credible 
supporting evidence that the claimed stressors occurred.  The 
Board also emphasizes that mere presence in a combat zone is 
not sufficient, solely in and of itself, to support a 
diagnosis of PTSD.  A stressor must consist of an event 
during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
While the veteran has described several events, there has 
been no verification of such events.  Although some medical 
personnel have diagnosed the veteran as having PTSD, 
applicable law provides that a diagnosis of PTSD must be 
based on verified stressors.  In this case, there has been no 
such verification.  The medical examiners who link his PTSD 
with service are relying solely on history of the claimed 
stressors furnished by the veteran and not any independent 
verification of those stressors.  A diagnosis of PTSD which 
is based on an examination that relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet. App. 70, 
77-78 (1994).  In sum, as the evidence does not show that the 
veteran engaged in combat and the claimed stressors are 
otherwise unverified, there is no basis for finding that 
service connection for PTSD is warranted.  The veteran may 
always reopen his claim by submitting corroborating evidence 
that the stressors occurred. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for PTSD is not warranted.  
The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

